DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-2; 4-7, drawn to a system for collecting or aggregating feedback of the users in order to upload that feedback to a remote computer system to calculate averaging timing of the viewers, classified in H04N21/454; H04N21/4542.

Group II. Claim 3, drawn to a system for replacement of images, classified in H04N21/23412.

Group III. Claim 8, drawn to a method for providing credits users for watching ads, classified in H04N21/4784.

Group IV. Claims 9; 11-14,  drawn to a system and a method to play private or target material during commercial break in broadcast or public  programing, classified in H04N21/23424; H04N21/4784; H04N21/2688; G06F16/9535; H04H20/10; H04L12/859; H04L51/063.

Group V. Claim 10, drawn to a system for manipulating or generating the scene composition of objects(MPEG-4 objects), classified in H04N21/23418; G06T5/00; G06K9/00624; H04H60/59; H04N5/147.


Group VI. Claims 15-18, drawn to a method for using content maps to replace or substitute an object within a scene, classified in H04N21/812; G06Q30/02.

Group VII. Claims 19, 21, drawn to a system and method for managing blockchain records pertaining to user’s Maffle account, classified in G06Q20/38; G06Q20/382; G06Q20/3821; G06Q20/38215.

Group VIII. Claims 20, 21, drawn to a system and method related to presentation and payment of users for viewing contents, classified in H04N21/458; H04H20/10; H04N21/4784.

The inventions are independent or distinct, each from the other because:

Inventions Group I and Group II are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group II as separate utility such as modifying or manipulating the scene composition of object.  See MPEP § 806.05(d).

Inventions Group I and Group III are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and 

Inventions Group I and Group IV are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination  group IV as separate utility such as playing private content during commercial breaks.  See MPEP § 806.05(d).

Inventions Group I and Group V are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group I as separate utility such as calculating averaging timing of many viewers.  See MPEP § 806.05(d).

Inventions Group I and Group VI are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group VI as separate utility such as using content maps for replacing object within a scene.  See MPEP § 806.05(d).



Inventions Group I and Group VIII are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group I as separate utility such as calculating averaging timing of many viewers.  See MPEP § 806.05(d).

Inventions Group II and Group III are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group II as separate utility such as modifying or manipulating the scene composition of object.  See MPEP § 806.05(d).

Inventions Group II and Group IV are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately 

Inventions Group II and Group V are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group II as separate utility such as replacement of images.  See MPEP § 806.05(d).

Inventions Group II and Group VI are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group VI as separate utility such as using content maps for substituting an object within a scene.  See MPEP § 806.05(d).

Inventions Group II and Group VII are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group VII as separate utility such as managing user’s Maffle account.  See MPEP § 806.05(d).




Inventions Group III and Group IV are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group IV as separate utility such as playing private or targeted material during commercials breaks in public programing.  See MPEP § 806.05(d).

Inventions Group III and Group V are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group III as separate utility such as crediting users for watching ads.  See MPEP § 806.05(d).

Inventions Group III and Group VI are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately 

Inventions Group III and Group VII are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group VII as separate utility such as using Blockchain records to manage user’s Maffle account.  See MPEP § 806.05(d).

Inventions Group III and Group VIII are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group III as separate utility such as crediting users for watching ads.  See MPEP § 806.05(d).

Inventions Group IV and Group V are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group IV as separate utility such as playing private or targeted material during commercial breaks in a public programing.  See MPEP § 806.05(d).



Inventions Group IV and Group VII are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group VII as separate utility such as using blockchain records to manage user’s Maffle account.  See MPEP § 806.05(d).

Inventions Group IV and Group VIII are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group IV as separate utility such as playing private material during commercial breaks in public programing.  See MPEP § 806.05(d).

Inventions Group V and Group VI are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately 

Inventions Group V and Group VII are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group VII as separate utility such as using blockchain records to manage user’s Maffle account.  See MPEP § 806.05(d).

Inventions Group V and Group VIII are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group V as separate utility such as manipulating scene of objects.  See MPEP § 806.05(d).

Inventions Group VI and Group VII are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group VII as separate utility such as using blockchain records to manage user’s Maffle account.  See MPEP § 806.05(d).



Inventions Group VII and Group VIII are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination group VII as separate utility such as using blockchain records to manage user’s Maffle account.  See MPEP § 806.05(d).

The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or no statutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
                                                               Conclusions

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN D SAINT CYR/Examiner, Art Unit 2425             

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425